        Case 1:19-cv-05631-MKV Document 45 Filed 03/02/21 Page 1 of 18




UNITED STATES DISTRICT COURT
                                                                  USDC SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
                                                                  DOC #:
COMMODITY FUTURES TRADING                                         DATE FILED: 3/2/2021
COMMISSION,

                      Plaintiff,
                                                     Case No. 1:19-cv-05631-MKV
               v.

BENJAMIN REYNOLDS,

                      Defendant.


        FINAL JUDGMENT BY DEFAULT, PERMANENT INJUNCTION, CIVIL
             MONETARY PENALTY, AND OTHER STATUTORY AND
        EQUITABLE RELIEF AGAINST DEFENDANT BENJAMIN REYNOLDS

        On June 17, 2019, Plaintiff Commodity Futures Trading Commission (“Commission” or

“Plaintiff”) filed a Complaint charging Defendant Benjamin Reynolds (“Reynolds” or

“Defendant”) with violating Section 6(c)(1) of the Commodity Exchange Act (“Act”), 7 U.S.C. §

9(1) (2018), and Commission Regulation (“Regulation”) 180.1(a), 17 C.F.R. § 180.1(a) (2020).

ECF No. 1. Pursuant to Federal Rule of Civil Procedure 4(f)(3), Reynolds was properly served

with process by publication on January 18, 2020, January 25, 2020, February 1, 2020, and

February 8, 2020. ECF No. 21. Reynolds failed to appear or answer the Complaint, and the Clerk

of Court entered his default on April 6, 2020. ECF No. 28.

       The Commission has moved this Court to grant final judgment by default against

Reynolds, order permanent injunctive relief, and impose a restitution obligation and a civil

monetary penalty [ECF No. 32]. The Court has carefully considered the Complaint, the

allegations of which are well-pleaded and hereby taken as true, the Commission’s memorandum




                                                1
               Case 1:19-cv-05631-MKV Document 45 Filed 03/02/21 Page 2 of 18



    in support of its Motion [ECF No. 33], the Declarations in Support of the Motion 1, and the entire

    record in this case. Upon review of the filings, the Court issued an Order to Show Cause [ECF

    No. 41] directing Defendant to give reasons why judgment should not be entered, directed the

    Commission to serve Defendant, and held a hearing on January 27, 2021. Defendant did not

    respond to the Order to Show Cause or appear at the hearing.

              Based upon the foregoing, the Court makes the following findings of fact and conclusions

    of law:

I.        FINDINGS OF FACT

          A.        The Parties

          1.        Plaintiff Commodity Futures Trading Commission is an independent regulatory

agency that is charged by Congress with the administration and enforcement of the Act, 7 U.S.C.

§§ 1-26 (2018), and Regulations promulgated thereunder, 17 C.F.R. pts. 1.1- 190.10 (2020).

Compl. ¶ 17.

          2.        Defendant Benjamin Reynolds has represented himself to be a United Kingdom

national residing in Manchester, England. He is the sole Director and owner of Control-Finance

Limited (“Control-Finance”), a private limited company that Reynolds incorporated in the United

Kingdom on September 8, 2016. Reynolds has never been registered with the Commission. Compl.

¶ 19; Koh Decl. ¶¶ 11-12.

          B.        Defendant’s Fraudulent Scheme in Violation of Section 6(c)(1) of the Act and
                    Regulation 180.1(a)

          3.        From at least May 2017 through October 2017 (the “Relevant Period”), Reynolds


1
  The Declarations submitted in support of the Commission’s Motion include: the Declaration of Julia Colarusso
(“Colarusso Decl.”), ECF No. 34; the Declaration of Kyong J. Koh (“Koh Decl.”), ECF No. 35; the Declaration of
David Regan (“Regan Decl.”), ECF No. 35-1; the Declaration of Alvin Lewis (“Lewis Decl.”), ECF No. 35-2; the
Declaration of Shane Boulware (“Boulware Decl.”), ECF No. 35-3; the Declaration of Michael Anthony (“Anthony
Decl.”), ECF No. 35-4; the Declaration of Daniel Stratton (“Stratton Decl.”), ECF No. 35-5; the Declaration of Dmitriy
Vilenskiy (“Vilenskiy Decl.”), ECF No. 36; and the Supplemental Declaration of Julia Colarusso (“Colarusso Supp.
Decl.”), ECF No. 40.

                                                          2
          Case 1:19-cv-05631-MKV Document 45 Filed 03/02/21 Page 3 of 18



and Control-Finance operated a fraudulent virtual currency scheme by soliciting customers to

deposit Bitcoin with them for the purpose of trading, falsely representing that they were earning

trading profits on behalf of their customers, and then misappropriating the Bitcoin that was

entrusted to them. Compl. ¶¶ 1-10, 25-91.

        4.      Reynolds’s solicitations to potential customers included false and misleading

 representations and omissions of material facts—in short, lies and deceit—about the profitability

 and safety of investing Bitcoin with Control-Finance. Compl. ¶ 46.

        5.      Reynolds fraudulently induced customers to purchase Bitcoin, a virtual currency,

 from third-party vendors and to thereafter transfer the Bitcoin to Control-Finance for trading in

 virtual currency markets. Compl. ¶¶ 2, 25; Boulware Decl. ¶¶ 6-7, 11-12, 17-19; Stratton Decl. ¶¶

 3-10, 20-22.

        6.      Reynolds operated the scheme primarily through a public website, www.control-

 finance.com (the “Control-Finance Website”), various social media accounts (including

 Facebook, YouTube, and LinkedIn, among others), and email communications, all of which he

 used to promote his supposed trading methods, abilities, and profits in order to entice prospective

 and existing customers to open Control-Finance accounts and deposit their Bitcoin with him.

 Compl. ¶¶ 26-61. The Control-Finance Website—through which nearly every deposit transaction

 occurred—was registered to and hosted by a web service provider in the United States. Compl. ¶¶

 26, 62; Koh Decl. ¶ 12.

        7.      Customers who were enticed to deposit Bitcoin with Control-Finance were

 provided a deposit confirmation webpage through the Control-Finance Website. Compl. ¶ 41;

 Koh Decl. ¶ 8(a).

        8.      Each deposit confirmation webpage identified the quantity of Bitcoin deposited and

 the value of that Bitcoin in U.S. dollars. In addition, each deposit confirmation webpage

                                                  3
        Case 1:19-cv-05631-MKV Document 45 Filed 03/02/21 Page 4 of 18



identified the purported daily “Profit” that Control-Finance promised to pay to customers on each

deposit. Compl. ¶ 41.

       9.    Reynolds solicited customers by making false and misleading claims and omissions

about the performance of Control-Finance. Among other things, Reynolds and Control-Finance:

             a.      falsely represented on the Control-Finance Website and on Control-

                     Finance’s social media accounts that they traded customers’ Bitcoin deposits

                     in virtual currency markets and employed expert virtual currency traders

                     who managed the deposits and generated guaranteed daily and monthly

                     trading profits for customers (Compl. ¶¶ 3, 47(a)-(d); Koh Decl.¶¶ 8(e), 14-

                     22, 32-33);

             b.      falsely represented on the Control-Finance Website and on Control-

                     Finance’s social media accounts that they took security measures to preserve

                     customers’ investments and practiced risk diversification and trade

                     allocation strategies to protect customers from volatility (Compl. ¶¶ 47(e)-

                     (h); Koh Decl. ¶¶ 21(d)-(g));

             c.      fabricated weekly “Trade Reports” on the Control-Finance Website to

                     falsely reflect virtual currency trading transactions that had not occurred and

                     trading profits that did not exist (Compl. ¶¶ 4, 50-54; Koh Decl. ¶¶ 8(f), 28-

                     30; Stratton Decl. ¶¶ 17-19);

             d.      constructed an elaborate affiliate marketing network that relied on

                     fraudulently promising to pay outsized referral profits, rewards, and bonuses

                     to encourage customers to refer new customers to Control- Finance (Compl.

                     ¶¶ 6-7, 34-40, 55-57; Koh Decl. ¶¶ 8(c), 24-26; Stratton Decl. ¶¶ 11-16;

                     Anthony Decl. ¶¶ 3-5);

                                                4
          Case 1:19-cv-05631-MKV Document 45 Filed 03/02/21 Page 5 of 18



               e.      created sham accounts for customers on the Control-Finance Website that

                       falsely reflected growing balances when in reality those accounts were

                       empty (Compl. ¶¶ 27, 41-45);

               f.      falsely represented on the Control-Finance Website that customers could

                       withdraw their profits “at any time” (Compl. ¶ 41);

               g.      failed to disclose that they misappropriated customers’ Bitcoin deposits

                       (Compl. ¶ 48); and

               h.      failed to disclose that they diverted portions of new customers’ Bitcoin

                       deposits to other customers in the manner of a “Ponzi” scheme (Compl. ¶¶

                       5, 45, 48, 78-81; Koh Decl. ¶¶ 8(d)-(e)).

       10.     These statements were false and misleading representations and omissions of

material facts. In reality, Control-Finance’s purported trading results were illusory, and Reynolds

and Control-Finance did not trade Bitcoin on customers’ behalf, did not employ expert traders or

specialists, did not pay referral rewards or bonuses, and retained customers’ Bitcoin deposits for

their own personal use. Compl. ¶¶ 27, 41-61; Koh Decl. ¶¶ 8(e), 23, 27, 31, 34.

       11.     Reynolds also offered a profit “reinvestment” option to create disincentives to

account withdrawals. Compl. ¶ 44; Boulware Decl. ¶¶ 13, 21. By offering customers the option to

reinvest their “profits” into a program that on its surface appeared to be highly profitable,

Reynolds concealed and prolonged his fraud by convincing customers that their deposits were

rising in value, causing customers to leave their deposits in their Control-Finance accounts rather

than request withdrawals. Compl. ¶ 44.

       12.     Reynolds abruptly terminated operations in September 2017 by removing the

Control-Finance Website from the Internet and deleting advertising content from Control-

Finance’s social media accounts. Compl. ¶¶ 8, 82; Koh Decl. ¶ 35; Bouleware Decl. ¶ 24; Anthony

                                                   5
            Case 1:19-cv-05631-MKV Document 45 Filed 03/02/21 Page 6 of 18



Decl. ¶ 6; Stratton Decl. ¶ 29.

       13.     In an attempt to conceal the scheme and lull customers into believing that the

shutdown was temporary, Reynolds fraudulently represented through email and Facebook that

Control-Finance would resume operations and make all customers whole by returning their Bitcoin

deposits by late October 2017. Compl. ¶¶ 9, 33, 83-91; Bouleware Decl. ¶¶ 24-26, 28- 34; Anthony

Decl. ¶¶ 7-8; Stratton Decl. ¶¶ 30-43.

       14.     Reynolds instead misappropriated customers’ Bitcoin through thousands of

circuitous blockchain transactions. Compl. ¶¶ 10, 90.

       C.      Misappropriation of Customers’ Bitcoin

       15.     During the Relevant Period, Reynolds and Control-Finance ultimately solicited and

misappropriated at least 22,190.542 Bitcoin, valued at approximately $143,000,000, from more

than 1,000 customers worldwide, including at least 169 who reside within the United States.

Compl. ¶¶ 1, 8, 25, 40, 62-69; Koh Decl. ¶ 8(b); Vilenskiy Decl. ¶¶ 15, 27-30.

       16.     In typical transactions, customers logged into the Control-Finance Website and

accessed the deposit webpage. The Control-Finance Website then generated a unique single-use

wallet address (“Single-Use Address”) for the specific deposit. After a customer deposited Bitcoin

with the Single-Use Address, Reynolds and Control-Finance routed the deposit out of the Single-

Use Address and into one of a number of pooled wallet addresses (“Pool Address”) under their

control, where the deposit was combined with numerous deposits by other customers. Reynolds

and Control-Finance then transferred the Bitcoin in each Pool Address to other wallet addresses

under their control. Compl. ¶¶ 62-77; Vilenskiy Decl. ¶¶ 15-16, 18-26, 31-34.

       17.     As a result, Control-Finance’s customers have lost most if not all of their invested

funds. Compl. ¶¶ 62-77; Koh Decl. ¶¶ 8(e), 9; Regan Decl. ¶¶ 5-7; Lewis Decl. ¶¶ 4-7; Boulware

Decl. ¶ 27; Anthony Decl. ¶ 9; Stratton Decl. ¶¶ 28, 43.

                                                  6
             Case 1:19-cv-05631-MKV Document 45 Filed 03/02/21 Page 7 of 18



        18.      In accordance with the proper measure of damages for misappropriation of assets of

fluctuating value, the Commission has valued the customer deposits at issue using Bitcoin’s

closing price on October 31, 2017—the date by which customers were promised the return of their

Bitcoin. Vilenskiy Decl. ¶ 30; see Iglesias v. United States, 848 F.2d 362, 364 (2d Cir. 1988). 2

        19.      Reynolds returned only $13,411.17 to customers. Boulware Decl. ¶ 27; Stratton

Decl. ¶¶ 27-28; Colarusso Decl. ¶ 15. The difference between the amount Reynolds solicited and

accepted from customers ($143,000,000) and the amount he returned to customers ($13,411.17) is

$142,986,589.

II.     CONCLUSIONS OF LAW

        A.       Jurisdiction and Venue

        20.      This Court has jurisdiction over this action pursuant to Section 6c(a) of the Act, 7

U.S.C. § 13a-1(a) (2018), which provides that whenever it shall appear to the Commission that a

person has engaged, is engaging, or is about to engage in any act or practice constituting a

violation of any provision of the Act or any rule, regulation, or order thereunder, the Commission

may bring an action for injunctive relief in the proper district court of the United States against

such person to enjoin such act or practice, or to enforce compliance with the Act, or any rule,

regulation or other thereunder. This Court also has jurisdiction over this action pursuant to 28

U.S.C. § 1331 (2018) (federal question) and 28 U.S.C. § 1345 (2018) (United States as plaintiff).

        21.      With respect to personal jurisdiction, because Section 6c(e) of the Act, 7 U.S.C. §

13a-1(e) (2018), authorizes nationwide service of process with respect to requests for injunctive

relief, the United States is the “relevant forum” for the minimum contacts analysis. CFTC v. TFS-



2
  The Commission assessed the value of the Bitcoin that customers transferred to Reynolds and Control-Finance by
relying on historical pricing data that was published on the website known as CoinMarketCap,
https://coinmarketcap.com/. Vilenskiy Decl. ¶¶ 28-30. CoinMarketCap is a reliable valuation tool for these purposes.
See CFTC v. McDonnell, 332 F. Supp. 3d 641, 670-71 (E.D.N.Y. 2018).

                                                          7
          Case 1:19-cv-05631-MKV Document 45 Filed 03/02/21 Page 8 of 18



ICAP, LLC, 415 F. Supp. 3d 371, 381 (S.D.N.Y. 2019). The Court may exercise specific

jurisdiction over Reynolds because he committed the violations of the Act and Regulations alleged

in the Complaint within the United States, among other places. Specifically, Reynolds solicited

and collected Bitcoin from customers residing in this District and elsewhere in the United States.

Compl. ¶¶ 16, 25; Koh Decl. ¶ 8(b); Colarusso Decl. ¶ 7.

       22.     In addition, the Complaint alleges that Reynolds violated the Act through use of a

website hosted and registered with an Internet hosting company located in the United States.

Reynolds used this U.S.-hosted website to make material misrepresentations to prospective and

existing customers to entice them to open Control-Finance accounts and deposit their Bitcoin with

the company. Reynolds also used the Control-Finance U.S.-based Website to provide customers

with nominal, sham account balances and profit figures. In reality, the illusory account balances

and profit statements that Reynolds provided to customers were not backed up by actual Bitcoin,

because Reynolds had misappropriated the Bitcoin for his own use. Compl. ¶¶ 26-27, 41-57, 62-

81. The Complaint thus properly alleges a “domestic application” of the Act because the relevant,

fraudulent conduct occurred on a website in the United States. Prime Int’l Trading, Ltd. v. BP

P.L.C., 937 F.3d 94, 104 (2d Cir. 2019), cert. denied sub nom. Atl. Trading USA, LLC v. BP

P.L.C., 141 S. Ct. 113 (2020) (citing RJR Nabisco, Inc. v. European Cmty., 136 S. Ct. 2090, 2100

(2016)). Further, this Court has jurisdiction because the allegations in the Complaint indicate that

the violations were extensively perpetrated through the knowing use of a website hosted in the

United States, and thus Reynolds “purposely availed” himself of the privilege of conducting

business in the United States. See MacDermid, Inc. v. Deiter, 702 F.3d 725, 726-27 (2d Cir. 2012)

(although defendant committed alleged torts from Canada, she met minimal contact due process

test for jurisdiction because she “purposefully availed herself of the privilege of conducting

activities within Connecticut” by knowingly accessing her employer’s Connecticut server and

                                                  8
            Case 1:19-cv-05631-MKV Document 45 Filed 03/02/21 Page 9 of 18



email system). Reynolds has failed to appear in this case, and thus has not raised any challenges to

the Court’s jurisdiction or the application of the Act to these facts.

       23.     Venue also properly lies with this Court pursuant to Section 6c(e) of the Act, 7

U.S.C. § 13a-1(e) (2018), because Reynolds transacted business in this District through his

solicitation of customers and committed acts and practices in violation of the Act in this District.

Compl. ¶¶ 16, 25; Koh Decl. ¶ 8(b).

       24.     Service of the Complaint on Defendant was proper and was made by publication

pursuant to an Order of the Court [ECF No. 20]. The Commission filed certificates of service of

the Complaint on March 3, 2020 [ECF No. 21]. When Defendant did not respond, the

Commission obtained a certificate of default against Reynolds [ECF No. 28]. The Court issued an

Order to Show Cause, directing service by publication of the motion and order to show cause [ECF

No. 41]. Reynolds failed to respond or to appear in this case.

       B.      Defendant Committed Fraud in Connection with Contracts of Sale of Bitcoin,
               a Commodity in Interstate Commerce, in Violation of Section 6(c)(1) of the Act
               and Regulation 180.1(a).

       25.     Section 6(c)(1) of the Act, 7 U.S.C. § 9(1) (2018), and Commission Regulation

180.1(a), 17 C.F.R. § 180.1(a) (2020), make it unlawful for any person, in connection with

contracts of sale of any commodity in interstate commerce, including virtual currencies such as

Bitcoin, to intentionally or recklessly: (1) use or employ, or attempt to use or employ, any

manipulative device, scheme, or artifice to defraud; (2) make, or attempt to make, any untrue or

misleading statement of a material fact or to omit to state a material fact necessary in order to

make the statements made not untrue or misleading; or (3) engage, or attempt to engage, in any

act, practice, or course of business, which operates or would operate as a fraud or deceit upon any

person. Virtual currencies such as Bitcoin are encompassed in the definition of “commodity” under

Section 1a(9) of the Act, 7 U.S.C. § 1a(9) (2018). CFTC v. McDonnell, 287 F. Supp. 3d 213, 228

                                                    9
         Case 1:19-cv-05631-MKV Document 45 Filed 03/02/21 Page 10 of 18



(E.D.N.Y. 2018), reconsideration denied, 321 F. Supp. 3d 366 (E.D.N.Y. 2018); CFTC v. Gelfman

Blueprint, Inc., No. 17-cv-7181, 2018 WL 6320656, at *8 (S.D.N.Y. Oct. 16, 2018); CFTC v. My

Big Coin Pay, Inc., 334 F. Supp. 3d 492, 495-98 (D. Mass. 2018) (denial of motion to dismiss).

       26.     By the conduct described above and in the Complaint, Reynolds, acting through

Control-Finance, intentionally or recklessly, in connection with contracts of sale of a commodity in

interstate commerce, namely the virtual currency Bitcoin: (1) used or employed, or attempted to

use or employ, a manipulative device, scheme, or artifice to defraud; (2) made, or attempted to

make, untrue or misleading statements of a material fact or to omit to state a material fact

necessary in order to make the statements made not untrue or misleading; and (3) engaged, or

attempted to engage, in an act, practice, or course of business, which operates or would operate as

a fraud or deceit upon any person, in violation of 7 U.S.C. § 9(1) and 17 C.F.R. § 180.1(a).

       27.     Through the conduct alleged, Reynolds cheated and defrauded, and attempted to

cheat and defraud, customers in connection with contracts of sale of Bitcoin, a commodity in

interstate commerce. Among other things, he falsely represented to customers that (1) he traded

their Bitcoin deposits in the virtual currency markets; (2) he employed specialized virtual currency

traders to manage customers’ deposits; (3) all Bitcoin deposited with Control-Finance yielded

guaranteed daily and monthly profits; and (4) he practiced risk diversification and trade allocation

strategies to protect customers from volatility. He also misappropriated customer Bitcoin and never

achieved the advertised results with Control-Finance customer deposits. He further concealed and

perpetuated the fraud by falsely stating that customers’ Bitcoin deposits would be returned to them

by the end of October 2017.

       C.      An Injunction Is Warranted.

       28.     The Commission may seek permanent injunctive relief whenever a person has

violated, is violating, or is about to violate the Act. See 7 U.S.C. § 13a-1(a). “[T]he agency need

                                                  10
         Case 1:19-cv-05631-MKV Document 45 Filed 03/02/21 Page 11 of 18



not prove irreparable injury or the inadequacy of other remedies as required in private injunctive

suits, but only that there is a reasonable likelihood that the wrong will be repeated. CFTC v.

British Am. Commodity Options Corp., 560 F.2d 135, 141 (2d Cir. 1977) (citing SEC v. Mgmt.

Dynamics, Inc., 515 F.2d 801, 807-09 (2d Cir. 1975)). In determining whether there is a

“reasonable likelihood” of future violations, courts consider the egregiousness of the defendant’s

actions, the nature of the violations, the agree of scienter, the Defendant’s recognition of the

wrongfulness of the conduct alleged, and the likelihood that Defendant’s business activities present

opportunities for future violations. SEC v. Mgmt. Dynamics, Inc., 515 F.2d 801, 807 (2d Cir.

1975). “[T]he likelihood of future violations of law can be inferred from defendants’ past illegal

conduct.” CFTC v. Morgan, Harris & Scott, Ltd., 484 F. Supp. 669, 677 (S.D.N.Y. 1979).

       29.     Unless restrained and enjoined by this Court, there is a reasonable likelihood that

Reynolds will continue to engage in the acts and practices alleged in the Complaint and in similar

acts and practices in violation of the Act and Regulations. As set forth above, Defendant took

efforts to conceal his wrongdoing and mislead victims before stealing nearly all Bitcoin entrusted

to him. Given the high degree of scienter and sustained period of misconduct, as well as the extent

of Defendant’s fraud and amounts stolen, a permanent injunction is warranted.

III.   PERMANENT INJUNCTION

                                IT IS HEREBY ORDERED THAT:

       30.     Based upon and in connection with the foregoing conduct, pursuant to Section 6c of

the Act, 7 U.S.C. § 13a-1 (2018), Defendant and all persons in active concert or participation with

Defendant who receive actual notice of this Order by personal service or otherwise, are hereby

permanently restrained, enjoined, and prohibited from directly or indirectly, in connection with any

swap, or contract of sale of any commodity in interstate commerce, or contract for future delivery

on or subject to the rules of any registered entity, intentionally or recklessly:

                                                   11
         Case 1:19-cv-05631-MKV Document 45 Filed 03/02/21 Page 12 of 18



               a.      using or employing, or attempting to use or employ, any manipulative

                       device, scheme, or artifice to defraud;

               b.      making, or attempting to make, any untrue or misleading statement of a

                       material fact or to omit to state a material fact necessary in order to make the

                       statements made not untrue or misleading; and

               c.      engaging, or attempt to engage, in any act, practice, or course of business,

                       which operates or would operate as a fraud or deceit upon any person;

 in violation of Section 6(c)(1) of the Act, 7 U.S.C. § 9(1) (2018), and/or Regulation 180.1(a), 17

 C.F.R. § 180.1(a) (2020).

       31.     Defendant and all persons in active concert or participation with Defendant who

receive actual notice of this Order by personal service or otherwise, are also hereby permanently

restrained, enjoined, and prohibited from directly or indirectly:

               a.      Trading on or subject to the rules of any registered entity (as that term is

                       defined in Section 1a(40) of the Act, 7 U.S.C. § 1a(40) (2018));

               b.      Entering into any transactions involving “commodity interests” (as that term

                       is defined in Regulation 1.3, 17 C.F.R. § 1.3 (2020)), and/or the virtual

                       currency Bitcoin for their own personal account or for any account in which

                       they have a direct or indirect interest;

               c.      Having any commodity interests and/or the virtual currency Bitcoin traded

                       on their behalf;

               d.      Controlling or directing the trading for or on behalf of any other person or

                       entity, whether by power of attorney or otherwise, in any account involving

                       commodity interests and/or the virtual currency Bitcoin;

               e.      Soliciting, receiving or accepting any funds from any person for the purpose

                                                   12
         Case 1:19-cv-05631-MKV Document 45 Filed 03/02/21 Page 13 of 18



                      of purchasing or selling any commodity interests and/or the virtual currency

                      Bitcoin;

               f.     Applying for registration or claiming exemption from registration with the

                      Commission in any capacity, and engaging in any activity requiring such

                      registration or exemption from registration with the Commission, except as

                      provided for in Regulation 4.14(a)(9), 17 C.F.R. § 4.14(a)(9) (2020); and/or

               g.     Acting as a principal (as that term is defined in Regulation 3.1(a), 17 C.F.R.

                      § 3.1(a) (2020)), agent or any other officer or employee of any person (as

                      that term is defined in 7 U.S.C. § 1a(38) (2018)), registered, exempted from

                      registration or required to be registered with the Commission except as

                      provided for in 17 C.F.R. § 4.14(a)(9) (2020).

IV.    RESTITUTION AND CIVIL MONETARY PENALTY

                              IT IS FURTHER ORDERED THAT:

       A.      Restitution

       32.     Pursuant to Section 6c(d)(3)(A) of the Act, 7 U.S.C. § 13a-1(d)(3)(A) (2018), and

given that the Commission has properly asserted a domestic application of the Act as discussed

above, see supra ¶ 22, Defendant shall pay restitution in the amount of one hundred forty two

million nine hundred eighty six thousand five hundred eighty nine dollars ($142,986,589)

(“Restitution Obligation”). If the Restitution Obligation is not paid immediately, post-judgment

interest shall accrue on the Restitution Obligation beginning on the date of entry of this Order and

shall be determined by using the Treasury Bill rate prevailing on the date of entry of this Order

pursuant to 28 U.S.C. § 1961 (2018).

       33.     To effect payment of the Restitution Obligation and the distribution of any

restitution payments to customers of Control-Finance, the Court appoints the National Futures

                                                 13
         Case 1:19-cv-05631-MKV Document 45 Filed 03/02/21 Page 14 of 18



Association (“NFA”) as Monitor (“Monitor”). The Monitor shall receive restitution payments from

Defendant and make distributions as set forth below. Because the Monitor is acting as an officer of

this Court in performing these services, the NFA shall not be liable for any action or inaction

arising from NFA’s appointment as Monitor, other than actions involving fraud.

       34.     Defendant shall make Restitution Obligation payments, and any post-judgment

interest payments, under this Order to the Monitor in the name “Benjamin Reynolds Restitution

Fund” and shall send such payments by electronic funds transfer, or by U.S. postal money order,

certified check, bank cashier’s check, or bank money order, to the Office of Administration,

National Futures Association, 300 South Riverside Plaza, Suite 1800, Chicago, Illinois 60606,

under cover letter that identifies the paying Defendant and the name and docket number of this

proceeding. Defendant shall simultaneously transmit copies of the cover letter and the form of

payment to the Chief Financial Officer, Commodity Futures Trading Commission, Three Lafayette

Centre, 1155 21st Street, NW, Washington, D.C. 20581.

       35.     The Monitor shall oversee the Restitution Obligation and shall have the discretion to

determine the manner of distribution of such funds in an equitable fashion to customers of Control-

Finance identified by the Commission or may defer distribution until such time as the Monitor

deems appropriate. In the event that the amount of Restitution Obligation payments to the Monitor

are of a de minimis nature such that the Monitor determines that the administrative cost of making

a distribution to customers is impractical, the Monitor may, in its discretion, treat such restitution

payments as civil monetary penalty payments, which the Monitor shall forward to the Commission

following the instructions for civil monetary penalty payments set forth in Paragraph 40 below.

       36.     Defendant shall cooperate with the Monitor as appropriate to provide such

information as the Monitor deems necessary and appropriate to identify Defendant’s customers to

whom the Monitor, in its sole discretion, may determine to include in any plan for distribution of

                                                   14
         Case 1:19-cv-05631-MKV Document 45 Filed 03/02/21 Page 15 of 18



any Restitution Obligation payments. Defendant shall execute any documents necessary to release

funds that he has in any repository, bank, investment or other financial institution, wherever

located, in order to make partial or total payment toward the Restitution Obligation.

       37.       The Monitor shall provide the Commission at the beginning of each calendar year

with a report detailing the disbursement of funds to Defendant’s customers during the previous

year. The Monitor shall transmit this report under a cover letter that identifies the name and docket

number of this proceeding to the Chief Financial Officer, Commodity Futures Trading

Commission, Three Lafayette Centre, 1155 21st Street, NW, Washington, D.C. 20581.

       38.       The amounts payable to each customer shall not limit the ability of any customer to

prove that a greater amount is owed from Defendant or any other person or entity, and nothing

herein shall be construed in any way to limit or abridge the rights of any customer that may exist

under state or common law.

       39.       Pursuant to Rule 71 of the Federal Rules of Civil Procedure, each customer of

Defendant’s who suffered a loss is explicitly made an intended third-party beneficiary of this

Order and may seek to enforce obedience of this Order to obtain satisfaction of any portion of the

Restitution Obligation that has not been paid by Defendant to ensure continued compliance with

any provision of this Order and to hold Defendant in contempt for any violations of any provision

of this Order.

       40.       To the extent that any funds accrue to the U.S. Treasury for satisfaction of

Defendant’s Restitution Obligation, such funds shall be transferred to the Monitor for

disbursement in accordance with the procedures set forth above.

       B.        Civil Monetary Penalty

       41.       Pursuant to Section 6c(d)(1) of the Act, 7 U.S.C. § 13a-1(d)(1) (2018), Defendant

shall pay a civil monetary penalty in the amount of four hundred twenty nine million dollars

                                                   15
          Case 1:19-cv-05631-MKV Document 45 Filed 03/02/21 Page 16 of 18



($429,000,000) (“CMP Obligation”). If the CMP Obligation is not paid immediately, then post-

judgment interest shall accrue on the CMP Obligation beginning on the date of entry of this Order

and shall be determined by using the Treasury Bill rate prevailing on the date of entry of this Order

pursuant to 28 U.S.C. § 1961 (2018).

         42.   Defendant shall pay the CMP Obligation and any post-judgment interest by

electronic funds transfer, U.S. postal money order, certified check, bank cashier’s check, or bank

money order. If payment is to be made other than by electronic funds transfer, then the payment

shall be made payable to the Commodity Futures Trading Commission and sent to the address

below:

                MMAC/ESC/AMK326
                Commodity Futures Trading Commission Division of Enforcement
                6500 S. MacArthur Blvd. HQ Room 181
                Oklahoma City, OK 73169 Telephone: (405) 954-6569
                Fax: (405) 954-1620
                9-AMC-AR-CFTC@faa.gov

If payment by electronic funds transfer is chosen, Defendant shall contact Marie Thorne or her

successor at the address above to receive payment instructions and shall fully comply with those

instructions. Defendant shall accompany payment of the CMP Obligation with a cover letter that

identifies the payor and the name and docket number of this proceeding. Defendant shall

simultaneously transmit copies of the cover letter and the form of payment to the Chief Financial

Officer, Commodity Futures Trading Commission, Three Lafayette Centre, 1155 21st Street, NW,

Washington, DC 20581.

         C.    Provisions Related to Monetary Sanctions

         43.   Partial Satisfaction: Acceptance by the Commission or the Monitor of any partial

payment of Defendant’s Restitution Obligation or CMP Obligation shall not be deemed a waiver of

Defendant’s obligation to make further payments pursuant to this Order, or a waiver of the



                                                 16
         Case 1:19-cv-05631-MKV Document 45 Filed 03/02/21 Page 17 of 18



Commission’s right to seek to compel payment of any remaining balance.

V.     MISCELLANEOUS PROVISIONS

                               IT IS FURTHER ORDERED THAT:

       44.      Notice: All notices required to be given by any provision in this Order shall be sent

by certified mail, return receipt requested as follows:

       Notice to Commission:

       Paul G. Hayeck Deputy Director
       Commodity Futures Trading Commission 1155 21st Street, NW
       Washington, DC 20581 Notice to Monitor:

       Office of Administration National Futures Association
       300 South Riverside Plaza, Suite 1800
       Chicago, Illinois 60606-3447

 All such notices to the Commission or the NFA shall reference the name and docket number of

 this action.

       45.      Change of Address/Phone: Until such time as Defendant satisfies in full his

Restitution Obligation and CMP Obligation as set forth in this Order, Defendant shall provide

written notice to the Commission by certified mail of any change to his telephone number and

mailing address within ten calendar days of the change.

       46.      Invalidation: If any provision of this Order or if the application of any provision or

circumstance is held invalid, the remainder of the Order and the application of its provision to any

other person or circumstance shall not be affected by the holding.

       47.      Injunctive and Equitable Relief Provisions: The injunctive and equitable relief

provisions of this Order shall be binding upon Reynolds, upon any person under his authority or

control, and upon any person who receives actual notice of this Order, by personal service, email,

facsimile, or otherwise insofar as he or she is acting in active concert or participation with

Reynolds.


                                                   17
           Case 1:19-cv-05631-MKV Document 45 Filed 03/02/21 Page 18 of 18



          48.    Continuing Jurisdiction of this Court: This Court shall retain jurisdiction of this

action to ensure compliance with this Order and for all other purposes related to this action,

including any motion by Defendant to modify, or for relief from, the terms of this Order.

                                             *      *       *

          For the reasons stated herein and based on the Court’s Findings of Fact and Conclusions of

Law, IT IS HEREBY ORDERED that the Plaintiff’s Motion for Final Judgment by Default,

Permanent Injunction, Civil Monetary Penalty, and Other Statutory and Equitable Relief against

Reynolds is GRANTED.

          There being no just reason for delay, the Clerk of the Court is hereby ordered to enter this

Order of Final Judgment by Default, Permanent Injunction, Civil Monetary Penalty, and Other

Statutory and Equitable Relief against Defendant Benjamin Reynolds forthwith and without further

notice.

           IT IS SO ORDERED on this 2nd day of March, 2021.




                                                            HON.. M
                                                                  MARY
                                                                    ARY KA
                                                                        KAY
                                                                         AY VY
                                                                             VYSKOCIL
                                                                              YSK
                                                                                S OCIL
                                                          UNITED
                                                               DS STATES
                                                                   TATES DISTRICT
                                                                        SD ISTRICT JUDGE




                                                    18
